Case: 10-30011     Document: 00511215875          Page: 1    Date Filed: 08/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 26, 2010
                                     No. 10-30011
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DARRELL WEST,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 5:03-CR-50094-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Darrell West, federal prisoner # 11914-035, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on the
amendments to the crack cocaine Guideline. West argues that, in light of United
States v. Booker, 543 U.S. 220 (2005), the district court was authorized to reduce
his sentence based on the new advisory guidelines range and consideration of the
18 U.S.C. § 3553(a) factors. He also contends that his career offender status did
not preclude the court from reducing his sentence. These issues are foreclosed.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30011   Document: 00511215875 Page: 2        Date Filed: 08/26/2010
                                No. 10-30011

See Dillon v. United States, 130 S. Ct. 2683, 2692 (2010); United States v.
Anderson, 591 F.3d 789, 790-91 (5th Cir. 2009), and United States v. Doublin,
572 F.3d 235, 236-39 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009).
      The judgment of the district court is AFFIRMED.




                                        2